DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 8/09/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 35.  The claim rejection under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) for claims 18-38 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 8/9/2021, with respect to the rejection(s) of claim(s) 18-32, 34 and 37-38 under 35 U.S.C. 103 as being unpatentable over Matner et al (WO2016/170057) in view of Klaas et al (GB 1335958) has been fully considered and are persuasive.  The rejection of claims 18-38, 34 and 37-38 has been withdrawn.   The instant invention is distinguished over Matner.  Matner teaches away from any amount over 20 wt. % of monomeric isocyanate compounds being added to the polyisocyanate composition.  Klass, the secondary reference, was relied upon to show glass fibers are a known additive in methods of making polyisocyanate composite materials and thus would not lead a skilled artisan to add more than 20 wt. % of monomeric isocyanate compounds to the polyisocyanate compositions as set forth by Matner.  
Additionally, the rejection of claims 18-32 and 34 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-34 of copending Application 
                                                                                                     
Allowable Subject Matter

Claims 18-32, 34 and 36-38 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc